Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/524172     Attorney's Docket #: 87845-US-PA 
Filing Date: 7/29/2019; 
					
Applicant: Ting-Yu et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Applicant’s Amendment filed 8/26/2022 has been acknowledged.
Claims 8, 15-20 and 25-28 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 7, 14, 21 and 22 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In regards to claim 7, it is unclear and confusing to what is meant by “show the plurality of heat dissipation films comprises at least one first heat dissipation film and at least one second heat dissipation film, the at least one first heat dissipation film and the at least one second heat dissipation film are disposed in a side by side manner, and a thickness of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film” since claim 1 states “wherein sizes of the plurality of heat dissipation films, from a top view, are the same.”  How are the heat dissipation films the same and different from each other in the manner claimed in claim 7?
In regards to claim 14, it is unclear and confusing to what is meant by “show the plurality of heat dissipation films comprises at least one first heat dissipation film and at least one second heat dissipation film, and a thickness of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film” since claim 9 states “wherein sizes of the plurality of heat dissipation films are the same, and a profile of one of the plurality of heat dissipation films is aligned with a profile of a contact surface of the one of the plurality of heat dissipation films for contacting the at least one semiconductor device and a cover lid disposed on the substrate and in contact with the heat dissipation films.”  How are the heat dissipation films the same and different from each other in the manner claimed in claim 14?
In regards to claim 21, it is unclear and confusing to what is meant by “wherein the plurality of heat dissipation films comprises at least one first heat dissipation film and at least one second heat dissipation film, the at least one first heat dissipation film and the at least one second heat dissipation film are disposed in a side-by-side manner, and a viscosity of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film since claim 1 states “wherein sizes of the plurality of heat dissipation films are the same, and a profile of one of the plurality of heat dissipation films is aligned with a profile of a contact surface of the one of the plurality of heat dissipation films for contacting the at least one semiconductor device and a cover lid disposed on the substrate and in contact with the heat dissipation films.”  How are the heat dissipation films the same and different from each other in the manner claimed in this claim 21?
In regards to claim 22, it is unclear and confusing to what is meant by “wherein the plurality of heat dissipation films  comprises at least one first heat dissipation film and at least one second heat dissipation film, the at least one first heat dissipation film and the at least one second heat dissipation film are disposed in a side-by-side manner, and a viscosity of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film since claim 9 states “wherein sizes of the plurality of heat dissipation films are the same, and a profile of one of the plurality of heat dissipation films is aligned with a profile of a contact surface of the one of the plurality of heat dissipation films for contacting the at least one semiconductor device and a cover lid disposed on the substrate and in contact with the heat dissipation films.”  How are the heat dissipation films the same and different from each other in the manner claimed in this claim 22?
  	Any of claims 7, 14, 21 and 22 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over John Ranjith et al. (WO # 2015195295 A1) in view of Chen et al. (U.S. Patent Application Publication # 2020/0381338 A1) and further in view Saeidi et al. (U.S. Patent Application Publication # 2014/0061893 A1).
In regards to claim 1, John Ranjith et al. (figures 1 and 2) show a semiconductor package 10, comprising: a redistribution structure (substrate; 15); at least one semiconductor device 12 mounted on the redistribution structure (substrate; 15); and a plurality of heat dissipation films (11,16; TIM; adhesives filled with metal particles; see paragraph [0053])  disposed on the at least one semiconductor device 12 in an array manner, wherein sizes of the plurality of heat dissipation films, are the same, wherein dissipation film 11,16 comprises thermally conductive material mixed with electrically insulating material (see paragraphs [0003]-[0005], [0025]-[0026]) and [0060]-[0062]33).  John Ranjith et al. fail to explicitly show a redistribution structure; and a semiconductor device 12 mounted on the redistribution structure.
Chen et al. (figure 2) show a redistribution structure 10; at least one semiconductor device 11 mounted on the redistribution structure 10.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a redistribution structure in Chen et al., as taught by John Ranjith et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 
John Ranjith et al. as modified by Chen et al. show the features as claimed above, but fail to explicitly show a plurality of heat dissipation films (11,16; TIM; adhesives filled with metal particles; see paragraph [0053]) disposed on the at least one semiconductor device 12 in an array manner, wherein sizes of the plurality of heat dissipation films, from a top view.
Saeidi et al. (figures 3 and 7) discloses a plurality of heat dissipation films 324 disposed on the semiconductor package 304 in an array manner and covering an upper surface of the semiconductor package 304, wherein sizes of the plurality of heat dissipation films 324, from a top view, are the same; and a profile of one of the plurality of heat dissipation films 324 from a top view is aligned with a profile of a contact surface (top of 304) of the one of the plurality of heat dissipation films 324 for contacting the semiconductor package 304.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a plurality of heat dissipation films, from a top view, being the same size in Saeidi et al., as taught by John Ranjith et al. as modified by Chen et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 
In regards to claim 2, John Ranjith et al. as modified by Chen et al. and Saeidi et al. show the features of the clamed invention as detail above, but fail to explicitly show further comprising an encapsulating material disposed on the redistribution structure and encapsulating the at least one semiconductor device.
Chen et al. (figure 2) show an encapsulating material 12 disposed on the redistribution structure 10 and encapsulating the at least one semiconductor device 12.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the encapsulating material disposed on the redistribution structure and encapsulating the at least one semiconductor device in Chen et al., as taught by John Ranjith et al. as modified by Chen et al. and Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 
In regards to claim 6, John Ranjith et al. (figure 1) as modified by Chen et al. discloses a cover lid 13 disposed on (through 134,120,122,124,106,110) the substrate 15 and in contact with the heat dissipation film 11,16.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over John Ranjith et al. (WO # 2015195295 A1) in view of Chen et al. (U.S. Patent Application Publication # 2020/0381338 A1) further in view Saeidi et al. (U.S. Patent Application Publication # 2014/0061893 A1) further in view of Kim et al. (U.S. Patent Application Publication # 2018/0240729 A1) and further in view of Lee et al. (U.S. Patent Application Publication # 2018/0342486 A1).
In regards to claim 3, John Ranjith et al as modified by Chen et al and Saeidi et al. show the features of the clamed invention as detail above, but fail to explicitly show the features of the claimed invention as detailed above, but fail to explicitly show the heat dissipation film disposed on the upper surface of the encapsulating material.
Kim et al. (figure 12) show the heat dissipation film 112 disposed on the upper surface of the encapsulating material 130.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the heat dissipation film disposed on the upper surface of the encapsulating material in Kim et al., as taught by John Ranjith et al as modified by Chen et al and Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 
John Ranjith et al as modified by Chen et al and Saeidi et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein a top surface of the encapsulating material is coplanar with the upper surface of the at least one semiconductor device.  
Lee et al. 486 (figure 9) discloses wherein a top surface of the encapsulating material 32 is coplanar with the upper surface of the at least one semiconductor device 28.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use in Lee et al. 486, as taught by John Ranjith et al as modified by Chen et al and Saeidi et al. and further in view of Kim et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over John Ranjith et al. (WO # 2015195295 A1) in view of Chen et al. (U.S. Patent Application Publication # 2020/0381338 A1) further in view Saeidi et al. (U.S. Patent Application Publication # 2014/0061893 A1) and further in view of Hsu et al. (U.S. Patent Application Publication # 2020/0243497 A1).
In regards to claim 4, John Ranjith et al. as modified by Chen et al. and Saiedi et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the at least one semiconductor device comprises a plurality of semiconductor devices disposed on the substrate in a side by side manner and the heat dissipation films jointly covering upper surface of the plurality of semiconductor devices.
Hsu et al. is cited for showing a package structure.  Specifically, Hsu et al. (figures 13A-13L and 14) discloses wherein the at least one semiconductor device comprises a plurality of semiconductor devices 130,330 disposed on the substrate 150 in a sid b e by side manner and the heat dissipation films jointly covering upper surface of the plurality of semiconductor devices 130,330.
Therefore, it would be obvious to one of ordinary skill in the art to use Hsu et al.’s plurality of semiconductor devices arrangement to modify the combination of John Ranjith et al. as modified by Chen et al. and Saiedi et al.’s devices for the purpose of improving the processing capabilities and power consumption of the semiconductor devices and the integrated circuits by shrinking the minimum feature size.

In regards to claim 23, John Ranjith et al. as modified by Chen et al. and Saiedi et al. and Hu et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the plurality of semiconductor devices comprises at least one first semiconductor device disposed on a central region of the redistribution structure, and a plurality of second semiconductor devices surrounding the at least one first semiconductor device.
Hsu et al. is cited for showing a package structure.  Specifically, Hsu et al. (figures 13A-13L and 14) discloses wherein the plurality of semiconductor devices 130,330 comprises at least one first semiconductor device (130 in center of 150) disposed on a central region of the redistribution structure 150, and a plurality of second semiconductor devices (130,330 on the outer perimeter on150; see figures 13A-13L) surrounding the at least one first semiconductor device (130 in center of 150) for the purpose of improving the processing capabilities and power consumption of the semiconductor devices and the integrated circuits by shrinking the minimum feature size.
Therefore, it would be obvious to one of ordinary skill in the art to use Hsu et al.’s semiconductor device arrangement to modify the combination of John Ranjith et al. as modified by Chen et al. and Saiedi et al. and Hu et al.’s devices for the purpose of improving the processing capabilities and power consumption of the semiconductor devices and the integrated circuits by shrinking the minimum feature size.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over John Ranjith et al. (WO # 2015195295 A1) in view of Chen et al. (U.S. Patent Application Publication # 2020/0381338 A1) further in view Saeidi et al. (U.S. Patent Application Publication # 2014/0061893 A1) and in further in view of Lee et al. (U.S. Patent Application Publication # 2007/0108587 A1).
In regards to claim 5, John Ranjith et al. as modified by Chen et al. and Saiedi et al. show the features of the claimed invention as detailed above, but fail to explicitly show a substrate, wherein the redistribution structure is mounted on the substrate through a plurality of electrical connectors.
Lee et al. (figure 1) discloses wherein the encapsulated semiconductor package (100; shown as 114,106,132) further comprises a redistribution structure 114 where the at least one semiconductor device 106 is disposed, and the redistribution structure 114 is mounted on the substrate  (not shown but detailed in such as a printed circuit board; see paragraph [0033]) through a plurality of electrical connectors 122.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the substrate, wherein the redistribution structure is mounted on the substrate through a plurality of electrical connectors in Lee et al., as taught by John Ranjith et al. as modified by Chen et al. and Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

Claims 7 and 21, insofar as they can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over John Ranjith et al. (WO # 2015195295 A1) in view of Chen et al. (U.S. Patent Application Publication # 2020/0381338 A1) further in view Saeidi et al. (U.S. Patent Application Publication # 2014/0061893 A1) and further in view of Kim et al. (U.S. Patent Application Publication # 2018/0240729 A1).
In regards to claim 7, John Ranjith et al. as modified by Chen et al. and Saiedi et al. show the features of the claimed invention as detailed above, but fail to explicitly show the plurality of heat dissipation films comprises at least one first heat dissipation film and at least one second heat dissipation film, and a thickness of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film.
Kim et al. (figure 7) show wherein the plurality of heat dissipation films 112 comprises at least one first heat dissipation film (first thick portion of 112) and at least one second heat dissipation film (second thin portion of 112), and a thickness of the at least one first heat dissipation film (first thick portion of 112) is different from that of the at least one second heat dissipation film (second thin portion of 112) for the purpose of having higher performance and more functions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use heat dissipation films have different thicknesses in Kim et al. as modified by John Ranjith et al. as modified by Chen et al. and Saiedi et al. as taught by Kim et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 
In regards to claim 21, John Ranjith et al. as modified by Chen et al. and Saiedi et al. show the features of the claimed invention as detailed above, but fail to explicitly show discloses wherein the plurality of heat dissipation films  comprises at least one first heat dissipation film and at least one second heat dissipation film, the at least one first heat dissipation film and the at least one second heat dissipation film are disposed in a side-by-side manner, and a viscosity of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film.
Kim et al. (figure 7) show wherein the plurality of heat dissipation films 112 comprises at least one first heat dissipation film (first thick portion of 112) and at least one second heat dissipation film (second thin portion of 112), and a thickness of the at least one first heat dissipation film (first thick portion of 112) is different from that of the at least one second heat dissipation film (second thin portion of 112) for the purpose of having higher performance and more functions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use heat dissipation films have different thicknesses in Kim et al. as modified by John Ranjith et al. as modified by Chen et al. and Saiedi et al., as taught by Kim et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication # 2007/0108587 A1) in view of Saeidi et al. (U.S. Patent Application Publication # 2014/0061893 A1).

In regards to claim 9, Lee et al. (figure 1) show a semiconductor package 100, comprising: a substrate (not shown but detailed in such as a printed circuit board; see paragraph [0033]); an encapsulated semiconductor package (100; shown as 114,106,132) disposed on the substrate (not shown but detailed in such as a PCB under the package); and a plurality of heat dissipation films 102 disposed on the encapsulated semiconductor package (100; shown as 114,106,132) (100; shown as 114,106,132) and covering an upper surface of the encapsulated semiconductor package (100; shown as 114,106,132), wherein sizes of the plurality of heat dissipation films 102 are the same, and a profile of one of the plurality of heat dissipation films is aligned with a profile of a contact surface of the one of the plurality of heat dissipation films 102 for contacting the at least one semiconductor device 106 and a cover lid 108 disposed on the substrate 128 and in contact with the heat dissipation films 102.  Lee et al. fail to explicitly show a profile of one of the plurality of heat dissipation films from a top view is aligned with a profile of a contact surface of the one of the plurality of heat dissipation films 102 for contacting the at least one semiconductor device.
Saeidi et al. (figures 3 and 7) discloses a plurality of heat dissipation films 324 disposed on the encapsulated semiconductor package 304 in an array manner and covering an upper surface of the encapsulated semiconductor package 304, wherein sizes of the plurality of heat dissipation films 324, from a top view, are the same; and a profile of one of the plurality of heat dissipation films 324 from a top view is aligned with a profile of a contact surface (top of 304) of the one of the plurality of heat dissipation films 324 for contacting encapsulated semiconductor package 304.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a plurality of heat dissipation films, from a top view, being the same size in Lee et al., as taught by Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

In regards to claim 10, Lee et al. as modified by Saeidi et al. discloses wherein the encapsulated semiconductor package (100; shown as 114,106,132) comprises an encapsulating material 132 and at least one semiconductor device 106 encapsulated by the encapsulating material 132, and the heat dissipation film 102 cover (partially covers) an upper surface of the at least one semiconductor device 106.
In regards to claim 13, Lee et al. as modified by Saeidi et al. discloses wherein the encapsulated semiconductor package (100; shown as 114,106,132) further comprises a redistribution structure 114 where the at least one semiconductor device 106 is disposed, and the redistribution structure 114 is mounted on the substrate  (not shown but detailed in such as a printed circuit board; see paragraph [0033]) through a plurality of electrical connectors 122.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication # 2007/0108587 A1) in view of Saeidi et al. (U.S. Patent Application Publication # 2014/0061893 A1) further in view of Kim et al. (U.S. Patent Application Publication # 2018/0240729 A1) and further in view of Lee et al. (U.S. Patent Application Publication # 2018/0342486 A1).
In regards to claim 11, Lee et al. 587 as modified by Saeidi et al. show the features of the claimed invention as detailed above, but fail to explicitly show the heat dissipation film disposed on the upper surface of the encapsulating material.
Kim et al. (figure 12) show the heat dissipation film 112 disposed on the upper surface of the encapsulating material 130.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the heat dissipation film disposed on the upper surface of the encapsulating material in Kim et al., as taught by Lee et al. 587 in view of Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 
Lee et al. 587 as modified by Saeidi et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein a top surface of the encapsulating material is coplanar with the upper surface of the at least one semiconductor device.  
Lee et al. 486 (figure 9) discloses wherein a top surface of the encapsulating material 32 is coplanar with the upper surface of the at least one semiconductor device 28.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use  in Lee et al. 486, as taught by Saeidi et al. in view of Lee et al. and further in view of Kim et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

Claims 14 and 22, insofar as they can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication # 2007/0108587 A1) in view of Saeidi et al. (U.S. Patent Application Publication # 2014/0061893 A1) and further in view of Kim et al. (U.S. Patent Application Publication # 2018/0240729 A1).
In regards to claim 14, Lee et al. as modified by Saeidi et al. show the features of the claimed invention as detailed above, but fail to explicitly show the plurality of heat dissipation films comprises at least one first heat dissipation film and at least one second heat dissipation film, and a thickness of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film.
Kim et al. (figure 7) show wherein the plurality of heat dissipation films 112 comprises at least one first heat dissipation film (first thick portion of 112) and at least one second heat dissipation film (second thin portion of 112), and a thickness of the at least one first heat dissipation film (first thick portion of 112) is different from that of the at least one second heat dissipation film (second thin portion of 112) for the purpose of having higher performance and more functions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use heat dissipation films have different thicknesses in Lee et al. as modified by Saeidi et al., as taught by Kim et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

In regards to claim 22,  Lee et al. as modified by Saeidi et al. show the features of the claimed invention as detailed above, but fail to explicitly show discloses wherein the plurality of heat dissipation films  comprises at least one first heat dissipation film and at least one second heat dissipation film, the at least one first heat dissipation film and the at least one second heat dissipation film are disposed in a side-by-side manner, and a viscosity of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film.
Kim et al. (figure 7) show wherein the plurality of heat dissipation films 112 comprises at least one first heat dissipation film (first thick portion of 112) and at least one second heat dissipation film (second thin portion of 112), and a thickness of the at least one first heat dissipation film (first thick portion of 112) is different from that of the at least one second heat dissipation film (second thin portion of 112) for the purpose of having higher performance and more functions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use heat dissipation films have different thicknesses in Lee et al. as modified by Saeidi et al., as taught by Kim et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication # 2007/0108587 A1) in view of Saeidi et al. (U.S. Patent Application Publication # 2014/0061893 A1) and further in view of Hsu et al. (U.S. Patent Application Publication # 2020/0243497 A1).
In regards to claim 12, Lee et al. as modified by Saiedi et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the at least one semiconductor device comprises a plurality of semiconductor devices disposed on the substrate in a side by side manner and the heat dissipation films jointly covering upper surface of the plurality of semiconductor devices.
Hsu et al. is cited for showing a package structure.  Specifically, Hsu et al. (figures 13A-13L and 14) discloses wherein the at least one semiconductor device comprises a plurality of semiconductor devices 130,330 disposed on the substrate 150 in a side by side manner and the heat dissipation films jointly covering upper surface of the plurality of semiconductor devices 130,330.
Therefore, it would be obvious to one of ordinary skill in the art to use Hsu et al.’s plurality of semiconductor devices arrangement to modify the combination of Lee et al./Saeidi et al.’s devices for the purpose of improving the processing capabilities and power consumption of the semiconductor devices and the integrated circuits by shrinking the minimum feature size.
 
In regards to claim 24, Lee et al. as modified by Saeidi et al. and Hu et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the plurality of semiconductor devices comprises at least one first semiconductor device disposed on a central region of the redistribution structure, and a plurality of second semiconductor devices surrounding the at least one first semiconductor device.
Hsu et al. is cited for showing a package structure.  Specifically, Hsu et al. (figures 13A-13L and 14) discloses wherein *the plurality of semiconductor devices 130,330 comprises at least one first semiconductor device (130 in center of 150) disposed on a central region of the redistribution structure 150, and a plurality of second semiconductor devices (130,330 on the outer perimeter on150; see figures 13A-13L) surrounding the at least one first semiconductor device (130 in center of 150) for the purpose of improving the processing capabilities and power consumption of the semiconductor devices and the integrated circuits by shrinking the minimum feature size.
Therefore, it would be obvious to one of ordinary skill in the art to use Hsu et al.’s semiconductor device arrangement to modify the combination of Lee et al./Saeidi et/Hu et al.’s devices for the purpose of improving the processing capabilities and power consumption of the semiconductor devices and the integrated circuits by shrinking the minimum feature size.
Response
 	Applicant's arguments filed 8/26/2022 have been fully considered, but are moot in view of the new grounds of rejections detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







12/3/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826